Citation Nr: 1644071	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear.  

3.  Entitlement to service connection for a disorder of the left lower extremity, to include restless legs syndrome (RLS), in addition to the claimed left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida in September 2010.  A transcript of the hearing is of record.

As will be discussed, the Veteran contends that he is entitled to service connection for a disability of the left lower extremity in addition to service connection for a left knee disability.  In a July 2012 letter the Veteran was contacted and asked to clarify what disability of the left lower extremity he was actually claiming, however, he did not respond to that letter.  As the medical evidence of record contains a diagnosis of RLS, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board remanded the current issues in May 2012 and then denied them in April 2014.  In June 2014, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order pursuant to an October 2014 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The case is once again before the Board.  

The Board notes that the case was last adjudicated by the RO in a May 2013 supplemental statement of the case.  Additional evidence has been added to the claims file since that time.  In June 2016 the Veteran's representative waived RO consideration of that evidence.  Therefore, the Board will proceed in adjudicating the Veteran's claims.  


FINDINGS OF FACT


1.  The Veteran does not suffer from a low back disability that manifested during, or as a result of, active military service, to include as due to a reported in-service fall.  

2.  The Veteran does not suffer from a disability of the left knee that manifested during, or as a result of, active military service, to include as due to a reported in-service fall.  

3.  The record does not reflect that RLS, or any other currently diagnosed disorder of the left lower extremity, separate and distinct from the Veteran's claimed degenerative joint disease of the left knee with a posterior horn meniscus tear, manifested during or as a result of active military service.  


CONCLUSIONS OF LAW


1.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for degenerative joint disease of the left knee with a posterior horn meniscus tear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R.          §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing entitlement to service connection for a disorder of the left lower extremity separate from degenerative joint disease of the left knee with a posterior horn meniscus tear, have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2007 and July 2012.

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records, Social Security Administration (SSA) records, and records from the Department of Corrections.  Additionally, the Veteran was provided with VA examinations for his claims in February 2008 and February 2013, and opinions from the Veterans Health Administration (VHA) were obtained in May 2015, September 2015, and October 2015.  The September 2015 and October 2015 VHA opinions provide sufficient evidence for deciding the claims, as they are based upon consideration of the Veteran's prior medical history, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Veteran did assert during his September 2010 hearing that doctors had related his service-connected disabilities to military service.  However, neither the Veteran nor his representative has identified who made these opinions or when these opinions were made, despite the Veteran being asked to identify or provide additional evidence in a July 2012 letter.  Thus, VA's duty to assist has been met.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by   a decision at this time.

Finally, the Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The RO contacted the Veteran in July 2012 asking him to clarify his claim involving the left lower extremity and the Veteran was afforded a new VA examination in February 2013 which he attended.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A. Low Back Disorder

The Veteran contends that his current low back condition is related to falling and hurting his back during basic training and then straining his back again at another time during service.  He testified that his back continued to hurt since service but that he did not seek professional care due to the cost of treatment.  Instead, he self-medicated until he received a diagnosis for the first time in prison.  In his notice of disagreement and substantive appeal, he also asserted that opinions submitted by his doctors should outweigh the VA opinions of record.  However, he has not submitted any medical opinions.  

As an initial matter, the Board notes that the Veteran was diagnosed by the February 2008 VA examiner with a lumbar strain and by the February 2013 VA examiner with degenerative disc disease (DDD) of the lumbar spine.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service.

The Veteran's service treatment records reflect that he experienced intermittent back pain.  According to a September 1974 record, the Veteran complained of low back pain since that morning.  It was noted that there was no history of problems involving the back.  The Veteran was diagnosed with a muscle strain of the lower right back.  A December 1975 record reflects that the Veteran complained of severe pain in the back radiating around to the inguinal area.  It was specifically noted that there was no history of injury to the back.  The Veteran also reported a backache for the past few days with urinary frequency in October 1976.  An abstract of medical history noted that in addition to the December 1975 and October 1976 reports of back pain and backache, the Veteran suffered from a sprained thumb, muscle cramp, muscle spasm, cephalgia, sinusitis, upper respiratory infection (URI), scratched left eye, malaise, laceration to the left thumb, cellulitis of the feet, malaise, hemorrhoids, and a fractured tibia at various times during service.  The Veteran's spine was evaluated as normal on the January 1978 discharge examination.  On the report of medical history associated with that examination, the Veteran stated that "I feel to be in good health with the exception of a nervous and anxiety strain of which I am being treated for as a result of an injury which happened to my father.  Other than the strain on my nerves since my father's accident and that of the CG in general, and anxieties of his accident, I am in good health."  He also endorsed having, or having had, swollen or painful joints, leg cramps, "trick" or locked knee, broken bones, and recurrent back pain, among other issues.  He also reported that he had suffered a broken ankle in response to a question regarding other injuries or illnesses. 

Following service, the record reflects that the Veteran was subsequently injured in an August 1979 motor vehicle accident.  The Veteran complained of lumbar and thoracic back pain at that time.  X-rays revealed no evidence of fracture or dislocation, no productive or destructive changes and intact lumbar, sacroiliac and hip joints.  The Veteran was diagnosed with an acute dorso-lumbar strain and sprain. 

The record contains no further medical evidence until the Veteran was incarcerated.  The Veteran confirmed during his hearing that he did not seek medical treatment between service and incarceration.  According to a private psychiatric report dated in September 1995, the Veteran suffered a back injury in a fall in approximately 1993.  There was no mention of a chronic back condition since service and the Veteran reported that he had previously enjoyed car and truck racing, boating, fishing and playing racquetball.  An April 1996 prison treatment record also reflects a history of chronic neck and back pain.  The extent of this history was not discussed.  May 1997 and November 2000 records also reflect a history of chronic back pain.  None of these records relate the Veteran's symptoms or condition to military service. 

In November 2005, the Veteran reported on a department of corrections back pain assessment that his back pain began one week ago.  

An August 2007 VA X-ray report reflects mild to moderate degenerative disc disease at the L5-S1 level.
  
In November 2007, the Veteran reported during a SSA examination that he has had chronic low back and left knee pain when he fell during a training exercise during service in 1975.  The examiner diagnosed osteoarthritis of the left knee and chronic low back pain by history.  

The Veteran was afforded a VA spine examination in February 2008.  He stated that he has had constant low back pain for 35 years which began during service.  The examiner diagnosed lumbar strain.  

In a March 2008 internal medical examination for the Division of Disability Determinations the Veteran reported that he had low back pain since 2004.  

The Veteran was afforded another VA spine examination in February 2013.  He was noted to be suffering from DDD of the thoracolumbar spine.  The Veteran reported injuring his low back during service from which the pain never resolved and that he now had constant back pain.  He denied any interval injury.  However, he did report increased back pain over the years after a "few car accident[s]."  The examiner opined that it was less likely than not that the Veteran's current back disability was caused by an in-service event or injury, noting that there was minor muscular back pain that resolved and the exit examination was silent for musculoskeletal complaints.  The examiner concluded that the Veteran was most likely suffering from age-related mild lumbar degenerative disc disease. 

In April 2015, the Board requested a VHA opinion that addressed all of the Veteran's in-service injuries to determine whether his currently diagnosed conditions are related to service.  In May 2015, Dr. A., a neurosurgeon, opined that it was unlikely that the Veteran's current back condition is related to service.  He noted that the Veteran's service treatment records do not reflect a chronic back condition, that the spine was evaluated as normal on the January 1978 separation examination, that the Veteran was subsequently diagnosed with acute lumbar strain after a post-service motor vehicle accident, and that the Veteran reported suffering a 1993 fall on a September 1995 psychiatric report.  Dr. A. also opined that the Veteran was most likely suffering from age-related DDD.  

In August 2015, the Board requested that the case be reviewed by an orthopedic surgeon.  In October 2015, Dr. J., an orthopedic surgeon, also opined that the Veteran's current back condition is not related to service, explaining that the low back disorder is related to post-service injuries and is also the result of the natural progression of degenerative disease.  Dr. J.  noted the reports of back pain in the service treatment records, the report of a normal lumbar spine on the separation examination, the Veteran's report of good health other than his anxiety issue on the accompanying medical history report, and the report of acute lumbosacral strain as a result of the post-service motor vehicle accident.  

After review of the record, the Board finds that service connection for a low back disorder is not warranted.  

At the outset, the Board notes that the probative evidence does not reflect that arthritis of the lumbar spine was present in service or within one year following discharge from service.  While the Veteran has reported that he injured his back during service and that he has continued to experience back pain since that time, the Board finds his account to lack credibility.  The Board bases this finding on several factors.  First, given the Veteran's history of reporting medical conditions during service, including sprained thumb, muscle cramp, muscle spasm, cephalgia, sinusitis, URI, scratched left eye, malaise, laceration to the left thumb, cellulitis of the feet, malaise, hemorrhoids, and a fractured tibia, and back pain, but no back injury, the Board finds that the absence of reports of a back injury weighs against the likelihood that the Veteran experienced such.  Concerning the in-service reports of back pain, the Board finds that the Veteran's statement on his report of medical history at separation that he was currently in good health except for anxiety issues weighs in favor of the likelihood that the back pain previously noted had resolved at the time of the Veteran's separation.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Board finds the Veteran's November 2005 report that his back pain began one week ago to be highly probative, because this statement was made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Third, the Veteran did not place the onset of his back pain in service until 2007, over 25 years after service and in conjunction with the filing of his claim for VA benefits.  To the contrary, the Veteran reported in September 1995 that he injured his back in 1993.  Additionally, the Veteran reported the onset of his back pain in 1994 in association with his pursuit of SSA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, given the differing reports throughout the decades, the Board finds the Veteran's recent assertions of onset more than 25 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, separation examination, and his report to his treating clinician.  Therefore, the Board finds that arthritis of the lumbar spine did not manifest during service or within one year of separation.  

As the Board has found the account of back pain continuing since service to lack credibility, service connection based on chronicity or continuity of symptomatology is not warranted, and competent evidence of a nexus between the current disability and service is required.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under      § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).   

Turning to the nexus evidence, the Board finds that Dr. J.'s opinion that the Veteran's current low back disorder is not likely related to service to be highly probative because it was based on his consideration of the relevant facts and included a detailed rationale.  His opinion is supported by the medical evidence of record, including the separation examination showing a normal lumbar spine, the report of a lumbar strain following the August 1979 post-service automobile accident, and the Veteran's reports of post-service onset to a treating clinician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board notes that in the October 2014 JMR, the parties stated that it was unclear whether the February 2013 VA examiner considered that the Veteran checked the boxes for swollen or painful joints, leg cramps, and "trick" or locked knee on the January 1978 report of medical history at separation in concluding that the separation examination was silent for musculoskeletal complaints.  In his opinion, Dr. J. noted that the Veteran stated on that report that he was presently in good health, and Dr. J. explained that the Veteran was not indicating that he had any back or knee problems at that time.  Dr. J.'s statement that the Veteran notes subjective low back pain, in the context of the absence of present back complaints, is reflective of the fact that he considered the Veteran's checking of the box for having now or ever having recurrent back pain to be indicative of a report of resolved pain.  Therefore, the Board finds that Dr. J. considered the report of medical history at separation in his conclusion that the Veteran's current low back disorder is not related to service.  There is no medical opinion of record to the contrary.  

The Board acknowledges the Veteran's belief that his current low back disorder is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of low back disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his low back disorder is not competent medical evidence.  The Board finds the opinion of Dr. J. to be significantly more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that arthritis of the lumbar spine was not shown in service or for many years thereafter, and that the current low back disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



B. Left Knee and Left Lower Extremity Disorders

The Veteran contends that his current left knee condition resulted from falling and breaking the knee during service.  He testified that he continued to experience knee pain after service and self-medicated until he was treated for the first time in prison in 1995.  Once again, the Veteran asserted in his notice of disagreement and substantive appeal that the opinions of his doctors should outweigh the VA opinions but did not submit any medical opinions.  The Veteran also claimed entitlement to service connection for a separate disability of the left lower extremity.  See August 2007 claim.  As previously discussed, in July 2012, the Veteran was contacted and asked to clarify what disability of the left lower extremity he was actually claiming, since he also had a separate claim of entitlement to service connection for a disability of the left knee.  Regrettably, the Veteran failed to respond to VA's request for clarification, and as such, his contentions are not clear.   

The Board notes that the first criterion for establishing service connection has been met for both claims, inasmuch as the February 2008 and February 2013 VA examiners diagnosed degenerative joint disease of the left knee, and the record reflects a diagnosis of RLS.  The question again is whether the conditions are related to service.  

The Veteran's service treatment records reflect complaints associated with the left lower extremity.  In September 1974, the Veteran experienced mild questionable edema of the left lower leg and in October 1974 he was treated for continued complaints of left leg pain.  It was described like a muscle spasm and localized in one area.  The pain would come and go.  X-rays were noted to have been taken by a civilian doctor and a "mark" was noticed.  The physician could not decide what the mark was.  Examination revealed no swelling of the left lower leg and full range of motion with no apparent pain.  There was slight pain on palpation of the lateral aspect of the muscle (but not the bone).  A muscle strain was diagnosed.  There is no further treatment involving the left lower extremity until June 1977.  It was noted that the Veteran was diagnosed by a civilian doctor with an apparent fibula fracture.  There was no mention of injury to the knee.  The Veteran was placed in a cast for 6 weeks and instructed to use crutches for 3 weeks.  An evaluation of the lower extremities performed as part of the Veteran's January 1978 separation examination was deemed to be normal with no mention of any chronic residuals.  The Veteran did endorse having, or ever having had, a "trick" or locked knee in his report of medical history associated with this examination, as well as cramps in his legs, swollen or painful joints and broken bones. 

An April 1996 prison record notes complaints of left knee pain, and the Veteran asked to see the doctor about leg problems that he had been having since he fell last month.  An October 1998 prison record also reflects complaints of knee pain.  According to a June 2002 prison note, the Veteran was left knee status post arthroscopy with medial release and possible deep vein thrombosis (DVT).  A July 2002 magnetic resonance image (MRI) of the left knee revealed joint effusion, high-grade chondromalacia patella and a probable small tear involving the inferior undersurface of the posterior horn of the medial meniscus.  In November 2005, the Veteran reported left knee swelling and popping which had been present for one week.  According to a prison record dated in December 2005, the Veteran had pain in his left knee.  He had a history of arthroscopic surgery.  A MRI revealed a posterior horn tear and chondromalacia patella.  Another December 2005 record reflects tricompartmental osteoarthritic changes of the left knee with cortical thickening of the tibia.  These records did not relate the Veteran's left lower extremity complaints to service. 

In November 2006, the Veteran placed a telephone call to a clinician with the Division of Disability Determinations.  He told the clinician that he had gone to VA to try to see a doctor for his knee problems but was told that he needed to wait for a referral to an orthopedist.  The Veteran stated that he has had knee problems since the 1990's and has been able to function, and that his main problems are mental.  

According to an August 2007 X-ray performed after the Veteran left prison, while he reported progressive knee pain, imaging of the knee was normal.  The bony structures were normal with no signs of fracture or dislocation and the joint space was normal.  Soft tissues were deemed to be unremarkable.  A MRI was performed in October 2007, revealing a tear at the posterior horn of the medial meniscus, high-grade chondromalacia particularly affecting the patellar cartilage and tricompartmental joint space narrowing.  

An October 2007 VA treatment record reflects that the Veteran underwent four left knee surgeries while in prison.  These took place in 1997, 1999, 2001 and 2003.  The Veteran reported that he injured himself while in the military in 1978 when he fell and twisted his left knee.  A November 2007 radiograph was also interpreted to be unremarkable with the articular surfaces appearing smooth and the articular space preserved.  There was no evidence of fractures or subluxation.  Also in November 2007, the Veteran reported during a SSA examination that he has had chronic low back and left knee pain when he fell during a training exercise during service in 1975.  The examined diagnosed osteoarthritis of the left knee and chronic low back pain by history.  

A December 2007 VA orthopedic consult was noted to be "not all that bad," but the examiner was sure there were some degenerative changes.  Regular X-rays were deemed to be "totally normal," but a diagnosis of arthritis of the left knee was assigned. 

The Veteran was afforded a VA examination of the left knee in February 2008.  The Veteran stated that he hurt his left leg in boot camp in October 1974, and had been experiencing constant pain in the left knee since that time.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee and opined that this condition was less likely as not due to military service.  The examiner noted that the military service medical records "do" indicate chronicity and there were no post-service records for more than 20 years after separation.  However, a reading of the examination report in its entirety would suggest that the examiner intended to say "military service medical records do not indicate chronicity," as the examiner was using this as evidence in support of a negative etiological opinion.

In a March 2008 internal medical examination for the Division of Disability Determinations the Veteran had left knee pain and osteoarthritis since 1994.  The Veteran was also noted to have a history of deep venous thrombosis of the left leg. 

The Veteran was afforded a VA examination of the left knee in February 2013.  The examiner noted that the Veteran suffered from mild bilateral degenerative joint disease of the knees.  No other disabilities were noted and the examiner concluded that the Veteran did not suffer from "shin splints," stress fractures, chronic exertional compartment syndrome or other tibial and/or fibular impairment.  The Veteran described an injury to his left knee during military service.  He reported seeking medical attention and being diagnosed with a sprain.  The Veteran reported that the pain never resolved.  He denied any interval injuries, but did note an increase in his pain following a few car accidents over the last few years.  The examiner concluded that this condition was less likely than not incurred in or caused by an in-service injury or event.  The examiner explained that there was no evidence of a significant knee injury during service, but rather, minor knee pain that resolved.  The exit examination was silent for musculoskeletal complaints and there was no evidence to support chronicity or the condition's existence for over 30 years since discharge.  Rather, the examiner was of the opinion that the Veteran's left knee disability was most likely age-related mild degenerative joint disease.

An addendum to the above examiner's opinion was provided to VA in April 2013.  The examiner opined that the Veteran's left knee disability was less likely than not caused by his in-service fibula fracture.  The examiner explained that there was no nexus between a fibula fracture and degenerative joint disease, and, in the present case, the Veteran's degenerative joint disease of the left knee was age-related.

VA treatment records indicate that the Veteran has complained of RLS syndrome, including complaints in June 2010 and January 2013.   

As previously noted, a VHA opinion was provided by Dr. A. in May 2015.  However, since Dr. A. did not address the left knee and leg disabilities, another opinion was requested in October 2015.

In September 2015, Dr. L., a neurologist, provided an opinion noting that there were no descriptions of symptoms in the service treatment records consistent with RLS, which is characterized by an irresistible urge to move the legs which is partially or totally relieved by movement.  As the Veteran's in-service left knee and left fibula reports were not consistent with such symptoms, she opined that it was unlikely that he had RLS during service.

As previously noted, Dr. J. provided an opinion in October 2015.  Noting, the in-service reports of knee swelling and fibula fracture, the separation examination and medical history report, and the Veteran's post-service treatment records, Dr. J. opined that the Veteran's left knee condition is not related to his minimal in-service injuries but is rather related to post-service injuries and to aging.  

After review of the record, the Board finds that service connection for a left knee condition or a left lower extremity condition is not warranted.  

Once again, the Board finds that the probative evidence does not reflect that arthritis of the left knee or another left lower extremity condition were present in service or within one year following discharge from service, and finds the Veteran's account of continuous symptoms since service to lack credibility based on similar factors discussed concerning the back condition.  First, given the Veteran's extensive in-service reporting of conditions as previously described, the Board finds that although the Veteran reported knee pain, the absence of a report of an in-service left knee injury weighs against the occurrence of such, and the Veteran's statement on his discharge examination that he was in good health except for an anxiety condition makes it likely that any left knee pain had previously resolved.  See AZ, supra.  Second, the Board finds the Veteran's April 1996 report he had been having leg problems since last month and his November 2005 statement that his left knee swelling and popping had begun one week ago to be highly probative, because those statements were made while seeking treatment.  See Curry, supra; Rucker, supra.  Third, the Veteran did not place the onset of his knee pain in service until 2007, over 25 years after service and in conjunction with the filing of his claim for VA benefits.  To the contrary, the Veteran reported to a clinician in November 2006 that he had knee problems since the 1990's but had been able to function.  Additionally, the Veteran reported the onset of his left knee pain in 1994 in association with his pursuit of SSA benefits.   See Cartwright, supra.  Therefore, the Board once again finds the Veteran's recent assertions of onset more than 25 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, separation examination, and his reports to treating clinicians.  Therefore, the Board finds that arthritis of the left knee or a left lower extremity condition did not manifest during service or within one year of separation.  Thus, service connection based on chronicity or continuity of symptomatology is not warranted and competent evidence of a nexus between the current disabilities and service is required.

Addressing the nexus evidence, the Board finds that the opinions of Drs. L. and J. are highly probative because they were based on the consideration of the relevant facts and contained detailed rationales.  Dr. L's opinion is supported by the medical evidence of record, noting that the Veteran's service treatment records do not contain reports of symptoms consistent with RLS during service, nor has the Veteran subsequently asserted that he experienced such.  The Board also again finds Dr. J.'s opinion to be highly probative, as it was supported by the separation examination showing normal knees as well as the post-service treatment records containing the Veteran's reports of post-service onset.  See Nieves-Rodriguez, supra.  Once again, the Board notes that Dr. J. discussed the Veteran's report of medical history at separation, in which he identified anxiety as his only current ailment, and considered his swollen or painful joints, leg cramps, or "trick" or locked knee as resolved conditions.  There is no medical opinion of record to the contrary.

The Board again acknowledges the Veteran's belief that his left knee and left lower extremity conditions are related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render opinions on the causes of such.  See Jandreau, supra.  In this regard, the diagnosis and etiology of knee and left lower extremity conditions are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his left knee and left lower extremity conditions is not competent medical evidence.  The Board finds the opinions of Drs. L. and J. to be significantly more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that a left knee condition was not shown in service or for many years thereafter, and that the current left knee and left lower extremity conditions are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).    The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for degenerative joint disease of the left knee with posterior horn meniscus tear is denied.  

Entitlement to service connection for a disability of the left lower extremity, as separate and distinct from the disability of the left knee, is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


